Citation Nr: 1035078	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-42 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1962 to November 
1966. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for service 
connection for tinnitus. 

This case previously reached the Board in December 2007.  At that 
time, the Board confirmed the agency of original jurisdiction 
(AOJ)'s prior denial of service connection for an anxiety 
disorder and melanoma; however, the current tinnitus claim at 
issue was remanded for further development.  The claim was then 
returned to the Board in April 2009.

In the April 2009 decision, the Board denied the appellant's 
claim for entitlement to service connection for tinnitus.  The 
appellant subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2010, the Secretary of Veterans Affairs and the appellant, 
through his attorney, filed a Joint Motion for Remand (Joint 
Motion) to vacate the Board's April 2009 decision.  In the Joint 
Motion, the parties requested that the Board's denial of the 
appellant's claim for service connection for tinnitus be vacated 
and remanded to the Board.  The Joint Motion was accepted by the 
Court in May 2010, and the case has been returned to the Board 
for further consideration consistent with the Joint Motion.

The issue of service connection for bilateral hearing loss has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See the Veteran's 
statements dated in September 2003, and the Informal Brief of the 
Appellant in Appealed Case (Brief) dated in July 2010.  
Therefore, the Board does not have jurisdiction over it and the 
claim is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

To adequately address the provisions of the Joint Motion, the 
appellant's claim must be remanded for further development of the 
evidence in the form of a more thorough VA medical examination 
and opinion regarding the nature and etiology of the appellant's 
tinnitus.  See the Informal Brief of Appellant in Appealed Case 
pg. 2.

As noted above, this case was first before the Board in December 
2007.  At that time, the Board directed the AOJ to provide a VA 
medical examination regarding the appellant's claim.  The remand 
directed the VA medical examiner to provide a "detailed account 
of all pathology found to be present."  The examiner was to 
"offer opinions as to whether tinnitus is at least as likely as 
not (50 percent or more probability) (1) incurred in or was 
aggravated as the result of active service or (2) is due to post-
service employment or hobbies."  If the Veteran's tinnitus was 
attributable to multiple factors, the examiner was to specify 
which symptoms were related to which factors, and to state a 
complete rationale for the opinion provided.  

The AOJ provided the requested VA medical examination in 
September 2008.  The VA Audiologist noted the Veteran's in-
service history as shown by the medical evidence of record and 
the Veteran's purported history of hearing loss and tinnitus 
which began about six months prior to his release from active 
duty service.  The examiner noted the Veteran's history of work 
around jets and on the flight-line, which the Veteran had 
indicated occurred without adequate hearing protection.  The 
examiner also noted the Veteran's post-service civilian work with 
hand tools working on old cars, as well as construction work in 
vinyl siding installation, also without hearing protection.  The 
examiner also noted the Veteran's history of drinking a cup of 
coffee daily.  The examiner further indicated that, in his 
opinion, the "test results were not reliable," and were "not 
suitable for rating purposes."  The examiner also noted that the 
Veteran did not "appear to be putting forth a good faith 
effort," and that the results were suggestive of a "non-organic 
hearing loss... component."

The examiner concluded that the issue of the etiology of the 
Veteran's tinnitus could not be resolved "without resort to mere 
speculation."  The examiner indicated that, while there was some 
evidence of a hearing threshold shift in service, there was no 
objective evidence of tinnitus in service.  Finally, the examiner 
noted that there were a number of non-military etiologies of the 
Veteran's tinnitus such as:  "aging, occupational and 
recreational noise exposure without hearing protection, negative 
ear pressure," and "caffeine."  The examiner also indicated 
again that the Veteran's reported tinnitus might also be 
connected to his "non-organic hearing loss."  As such, the 
examiner indicated multiple possible etiologies for the Veteran's 
tinnitus, but did not indicate which was the most likely cause of 
his tinnitus, or whether or not the Veteran's tinnitus was at 
least partially caused by his military service noise exposure, 
nor did the examiner explain why he was unable to provide such an 
opinion.

A remand "confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical 
opinion must support its conclusion with an analysis the Board 
can consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In reviewing the April 2009 Board decision, the parties to the 
Joint Motion concluded that the April 2009 Board decision had 
failed to ensure that the September 2008 VA medical examination 
had been adequate for VA purposes.  See the Joint Motion pg. 4.  
In particular, the Joint Motion cited the Court's holding that:

[T]he Secretary must ensure that any medical opinion, 
including one that states no conclusion can be reached 
without resorting to speculation, is "based on 
sufficient facts or data." See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it 
must be clear, from either the examiner's statements 
or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by 
obtaining all tests and records that might reasonably 
illuminate the medical analysis.  See Daves [v. 
Nicholson, 21 Vet. App. 46 (2007)].  When the record 
leaves this issue in doubt, it is the Board's duty to 
remand for further development.

Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Furthermore, subsequent to his September 2008 VA medical 
examination, as indicated by the Veteran's representative, in 
January 2009 the Veteran also provided additional relevant 
evidence regarding the history and causes of his tinnitus, 
indicating that he had service as an honor guard practiced and 
performed the "21 gun salute" on "funeral details."  See the 
Veteran's Brief before the Court dated May 2010, pg. 19.  As 
indicated by the Veteran's representative, this evidence was not 
considered at the time of the September 2008 VA medical 
examination.  Finally, the Veteran has indicated that he felt 
there were some deficiencies in his test, stating that he felt he 
was rushed, and that the examiner was not knowledgeable about the 
causes of his noise exposure.  See the Veteran's January 2009 
statement.  As such, the Veteran has provided new evidence 
regarding the history of his tinnitus which was not considered by 
the September 2008 medical examiner.  

Therefore, under the above case law, in accordance with the Joint 
Motion, and considering the new evidence provided by the Veteran 
after the September 2008 VA medical examination, the Board 
concludes that the opinion of the September 2008 VA medical 
examiner is inadequate, and a new VA medical examination and 
opinion is required to address these issues before the Board can 
adequately review and decide the Veteran's claim for tinnitus.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with a new VA 
audiology examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current tinnitus.  The 
examiner should be (if possible) a 
physician who has not previously examined 
the Veteran.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical history - including, 
in particular:  the Veteran's stated 
history regarding his tinnitus, his 
service on the flight line, his duties 
firing rifles on the honor guard, and the 
September 2008 VA medical examination, as 
well as any other relevant medical 
evidence.  The examination report must 
indicate whether such review was 
accomplished.  

	The VA examiner should provide a thorough 
review of the history of the Veteran's 
tinnitus.

	After doing this, the examiner should then 
answer the following question:  is it at 
least as likely as not (a 50 percent or 
greater likelihood) that the Veteran's 
tinnitus is caused by, aggravated by, or 
otherwise related to the Veteran's service 
from November 1962 to November 1966? 

	Any opinions expressed by the examiner 
must be accompanied by an explanation of 
the rationale for the opinion expressed.  
If the examiner cannot provide such an 
opinion, this should be clearly stated, 
and the reasons such an opinion cannot be 
provided must also be provided in the 
examination report.

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.	Then review the appellant's claims file 
and ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

3.	After completing the above development, 
the AOJ should readjudicate the issue on 
appeal, considering any new evidence 
secured since the October 2008 
supplemental statement of the case (SSOC).  
If this claim is not granted to the 
appellant's satisfaction, send him and his 
attorney another SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




